            Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHSETTS




 DALE VICTORY BREWER A/K/A DALE
 BREWER,

              Plaintiff,                              Civil Action No. ________________

 v.
                                                      JURY TRIAL DEMANDED
 ENHANCED RECOVERY COMPANY, LLC
 D/B/A ERC,

              Defendant.




                                     CLASS ACTION COMPLAINT


        Plaintiff, Dale Victory Brewer a/k/a Dale Brewer, by and through her attorney, Thomas

Faiella, Esquire, alleges as follows:

      1. This is an action brought for violations of the federal Fair Debt Collection Practices Act as

codified in 15 U.S.C. §1692 et al. and violations of Massachusetts General Laws, Chapter 93 § 49.

                                        VENUE AND JURISDICTION

      2. This action is brought pursuant to the FDCPA. Subject matter jurisdiction is conferred

upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises under the

laws of the United States and supplemental jurisdiction exists of the state law claims pursuant to

28 U.S.C. § 1367. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
            Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 2 of 9




    3. Venue is proper in this district because Defendant transacts business here and the conduct

complained of occurred here.

                                              PARTIES

    4. Plaintiff is an adult female and resident of Stow, Massachusetts.

    5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).

    6. Defendant, Enhanced Recovery Company, LLC. d/b/a ERC is a third party debt collector,

claiming to specialize in “outsourcing and market research” and based in Jacksonville, Florida

with an address listed at 8014 Barberry Road, Jacksonville, Florida, 32256.

    7. Upon information and belief, Defendant does not maintain any offices in Massachusetts.

    8. Defendant is a “person” as defined by 47 U.S.C. §153(39).

    9. Defendant regularly uses the mail, internet and telephone systems in conducting their

business.

    10. Upon information and belief, Defendant’s principal business purpose is the collection of

debts. Defendant regularly engages in aggressive debt collection practices on a nationwide basis

in the recovery of alleged overdue consumer payment obligations alleged to be due to another.

    11. Defendant is a “Debt Collector” as defined by 15 U.S.C. §1692a(6).

    12. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, representatives and insurers at all times relevant

to the instant action.
           Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 3 of 9




                                           FACTUAL ALLEGATIONS

    13. Plaintiff reserves the right to amend the Complaint should pertinent facts become known

at a later time.

    14. Plaintiff is an unsophisticated consumer.

    15. The instant action arises out of Defendant’s attempts to collect upon an outstanding

consumer debt obligation (“subject consumer debt”) allegedly owed by Plaintiff.

    16. Upon information and belief, the subject consumer debt stems from Plaintiff’s purported

default in connection with a Target retail store credit card, which was used for her personal use.

    17. On or about November 11, 2020, Defendant sent Plaintiff a collection letter attempting to

collect upon the subject consumer debt.

    18. This collection letter was the first written communication Plaintiff received from

Defendant.

    19. Because this was the first collection letter Plaintiff received from Defendant, Defendant

was required to identify, pursuant to 15 U.S.C. § 1692g(a)(2) “the name of the creditor to whom

the debt is owed.”

    20. Defendant’s collection letter provides the following information regarding the subject

debt:

        Creditor:                             TD Bank, USA, N.A.
        Creditor Reference Number:            xxxxxxx3998
        Balance:                              $3,434.01
        Reference of:                         Target Credit Card

    21. The first sentence of Defendant’s collection letter states, “Our records indicate that your

balance with TD Bank USA, N.A./Target Credit Card remains unpaid; therefore your

account has been placed with ERC for collection efforts.”
          Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 4 of 9




   22. The next paragraph in the letter states as follows, “At this time you have a total

outstanding balance of $3,434.01. As interest accrues, or other Non-Interest Fees are

assessed based on your agreement with TD Bank USA, N.A., TD Bank USA, N.A. may

change your balance unless otherwise prohibited by law.”

   23. The third paragraph then states, “We understand you may be facing some financial

challenges at this time and we are committed to providing a personal payment arrangement

that fits your needs. We may be able to reduce your interest rate or monthly payment

required, please call us to discuss your options.”

   24. Then the fourth sentence of the collection letter instructs Plaintiff to, “Please make checks

payable to Target Card Services, P.O. Box 660170 Dallas, TX 75266-0170.”

   25. TD Bank, USA, N.A. is a subsidiary of TD Bank, N.A., whose headquarters are in Cherry

Hill, New Jersey. TD Bank, N.A. is an American banking organization and is itself a subsidiary of

Canadian multinational Toronto-Dominion Bank.

   26. Target Card Services is a division of Target Corporation, the 8th largest retail organization

in the United States, with headquarters in Minneapolis, Minnesota.

   27. TD Bank, USA, N.A. does not own Target Card Services.

   28. Plaintiff was confused as to whom the subject debt was owed, as the collection letter in

the first four paragraphs says the debt is owed to both TD Bank USA, N.A. and Target Card

Services, that TD Bank USA, N.A. is whom Plaintiff contracted with and is owed the balance of

the debt, that TD Bank USA, N.A. can assess fees and change the account balance, that Defendant

can reduce the interest rate and monthly payments, and that the payments are to made to Target

Card Services.
           Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 5 of 9




    29. By failing to clearly identify the creditor to whom the subject debt was owed, Plaintiff was

confused as to if the Defendant’s attempt to collect the subject debt was legitimate.

    30. Plaintiff was confused and unsure as to who Defendant’s “clients” were, or whether TD

Bank USA, N.A. was an illusory “client” or whether the debt was owed to Defendants or to Target

Card Services.

    31. Defendant’s collection letter leaves the least sophisticated consumer in doubt about to

whom an alleged debt is owed and if Defendant’s collection efforts are legitimate.

    32. Defendant’s failure to clearly identify the underlying true creditor in the collection letter,

in addition to being confusing and misleading, is false, deceptive and in violation of the FDCPA.

    33. The Defendant’s collection letter deprived Plaintiff of truthful, non-misleading

information in connection with Defendant’s collection efforts.

    34. Defendant’s failure to comply with the FDCPA posed a substantial risk of harm to

Plaintiff’s concrete interests under the statute, as Defendant’s failure to clearly identify the creditor

to whom a debt is owed deprived Plaintiff of being able to determine the legitimacy and

appropriateness of Defendant’s collection efforts – an underlying interest which is at the core of

the FDCPA.

    35. Defendant’s actions, regardless of intent, were abusive, harassing, deceptive, unfair,

misleading, harmful and inappropriate.

    36. Plaintiff has suffered concrete harm as a result of Defendant’s actions including, but not

limited to, undue stress, confusion and aggravation.

    37. Plaintiff has suffered actual financial loss, including expending costs and assets in dealing

with Defendant’s conduct.
            Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 6 of 9




   38. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and have further suffered a violation of their state and federally protected

substantive interests as a result of Defendant’s conduct.

                                          COUNT I – FDCPA

   39. Plaintiff repeats and realleges paragraphs 1 through 38 as though fully set forth herein.

   40. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   41. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent accounts,

including consumer accounts and it regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another.

   42. Defendant, as part of its regular business, engages in the collection or attempt to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt

collection is a primary aspect of its business.

   43. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   44. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   45. In addition, 15 U.S.C. §1692e(2)(A) enumerates specific violations, such as: “The false

representation of ….the character, amount, or legal status of any debt…”, while 15 U.S.C.

§1692e(10) prohibits, “The use of any false representation or deceptive means to collect or attempt

to collect any debt or to obtain information concerning a consumer.”
          Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 7 of 9




   46. Defendant violated 15 U.S.C. §1692e, 15 U.S.C. §1692e(2)(A), and 15 U.S.C. §1692e(10)

through its failure to clearly identify the creditor to whom the subject debt was owed in the

collection letter. Defendant’s letter misled and deceived Plaintiff, and similarly misleads and

deceives the unsophisticated consumer, as to the precise entity said to be owed the debt serving as

the basis of Defendant’s collection efforts.

   47. As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to actual and

statutory damages pursuant to 15 U.S.C. § 1692k(a)(1), 2(A) and in an amount to be determined

at a trial by jury and reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from

each Defendant.

                                         COUNT II – CHAPTER 93 § 49

   48. Part I, Title XV, Chapter 93, Section 49 of the Massachusetts General Laws prohibits any

creditor or assignee of a creditor, from using unfair, deceptive or any unreasonable manner to

collect a debt from a natural person present or residing in Massachusetts, who has incurred a debt

primarily for personal, family or household purposes.

   49. The process used by the Defendant in its their relentless attempts to collect a debt is a

prohibited, harassing, false and misleading, deceptive and unfair practice in violation of M.L.G. c.

93A.

   50. All of Defendant’s unfair and deceptive practices were willful and knowing within the

meaning of M.L.G. c. 93A.

                        COUNT III – DECLARATORY AND EQUITABLE RELIEF

   51. Defendant regularly engages in willful and knowingly illegal, deceptive and unfair

practices against consumers who are residents of Massachusetts.
          Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 8 of 9




                                      RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests this Court enter judgment in favor of Plaintiff and

against Defendant for:

   (1)        Statutory damages;

   (2)        Actual damages equal to any pecuniary loses of Plaintiff;

   (3)        Treble damages for violations of M.G.L. c. 93A;

   (4)        Attorneys’ fees, litigation expenses and costs of suit;

   (5)        Compensatory, nominal and punitive damages;

   (6)        A declaration Defendants may not engage in illegal, deceptive and unfair debt

collection tactics and practices as outlined by the FDCPA and Massachusetts Law;

   (7)        An injunction prohibiting Defendants from engaging in such collection tactics;

   (8)        Such other and further relief as appropriate.

                                   TRIAL BY JURY IS DEMANDED




Dated: January18, 2021                       Respectfully submitted,

                                             s/ Lindsay A. Kyser____ (Lead Attorney)
                                             Lindsay A. Kyser, Esq. Mass. BBO # 690703
                                             Recovery Law Group
                                             90 Canal Street, 4th Floor
                                             Boston, MA 02114
                                             (603)724-0322
                                             lindsay@recoverylawgroup.com

                                             Recovery Law Group, APC
                                             6167 Bristol Parkway, Suite 200
                                             Culver City, CA 90230-6649
                                             (310) 997-0471 (phone)
                                             (866) 286-8433 (fax)
                                             pmulcahy@recoverylawgroup.com
Case 1:21-cv-10091-FDS Document 1 Filed 01/19/21 Page 9 of 9
